Appeal from a judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting appellant of unlawful possession of demerol, an alleged narcotic drug, and sentencing her to serve 60 days, and from said sentence. Judgment reversed on the law and the facts and information dismissed. The evidence was insufficient to establish appellant’s guilt beyond a reasonable doubt. No separate appeal lies from the sentence, which has been reviewed on the appeal from the judgment of conviction. Nolan, P. J., Wenzel, Beldoek, Ughetta and Kleinfeld, JJ., concur.